Exhibit 10.26

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made between
_______________ (“Employee”) and Realty Income Corporation, a Maryland
corporation (the “Company”), as of _____________(the “Effective Date”).

RECITALS

 

(1)          Pursuant to the 2012 Incentive Award Plan of Realty Income
Corporation, as amended from time to time (the “Plan”), on
                              (the “Grant Date”) the Company granted to Employee
an award of                     shares of restricted common stock of the Company
(the “Shares”).

 

(2)          As a condition to Employee’s grant of the Shares, Employee must
execute this Restricted Stock Agreement, which sets forth the rights and
obligations of the parties with respect to the Shares.

 

(3)          The Plan’s terms are hereby incorporated herein by reference. 
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Plan.

 

1.      Forfeiture; Vesting.

 

(a)          Subject to Subsections 1(d), 1(e) and 1(f) hereof, and Employee’s
Employment Agreement, if Employee’s employment with the Company is terminated
for any reason, including, but not limited to for Cause (as defined below), all
unvested Shares (the “Unvested Shares”) as of the date of such termination shall
immediately be forfeited and Employee’s rights in any Unvested Shares shall
thereupon lapse and expire; provided, that a number of Unvested Shares shall
vest equal to the number of Shares that would have vested on the next Vesting
Date following the date of termination of employment (had Employee remained
employment through such date), pro-rated based on the number of days elapsed
from the Vesting Date immediately preceding the date of termination of
employment through the date of termination (as a portion of the number of days
between such Vesting Date and the next Vesting Date following the date of
termination of employment), rounded down to the nearest whole Share.

 

(b)          Except as provided in Subsections 1(a), (c) and (d) hereof, the
Unvested Shares issued hereunder shall become vested over a five (5) year
period, as specifically set forth below, subject to Employee’s continued service
as an Employee of the Company as of each such Vesting Date.

 

Vesting Dates

 

Number of Shares

_____________

 

_____

_____________

 

_____

_____________

 

_____

_____________

 

_____

_____________

 

_____

 

--------------------------------------------------------------------------------


 

(c)          Notwithstanding the provisions of Subsection 1(b) hereof, in the
event of a Change in Control and Employee remains continuously employed by the
Company until immediately prior to such Change in Control, all Unvested Shares
shall become vested immediately prior to the consummation of such Change in
Control.

 

(d)          Notwithstanding the provisions of Subsections 1(a) and (b) hereof,
in the event of Employee’s termination of employment without Cause or Employee’s
Constructive Termination (each as defined below), in either case within eighteen
(18) months following a merger or consolidation of the Company with or into
another corporation in a transaction that is not a Change in Control (a “Non-CIC
Merger”), then all Unvested Shares (or any unvested rights to cash or other
property for which the Unvested Shares were substituted or exchanged in
connection with the Non-CIC Merger) shall immediately become vested.

 

(e)          Notwithstanding the provisions of Subsections 1(a) and (b) hereof,
in the event of Employee’s termination of employment due to Employee’s death, or
Retirement, then all Unvested Shares shall immediately become vested.

 

(f)           Notwithstanding the provisions of Subsections 1(a) hereof, in the
event of Employee’s termination of employment due to Employee’s disability (as
defined below), then Employee’s shares shall vest in accordance with Subsection
1(a) hereof and shall continue to vest in accordance with the vesting schedule
set forth in Subsection 1(b) above, so long as Employee’s disability is
continuing on each Vesting Date and Employee is not employed by another
employer.

 

(g)          For purposes of this Agreement, “Cause”, “Constructive
Termination”, “Disability” and “Retirement” shall have the following defined
meanings:

 

(i)           “Cause” means (a) theft, dishonesty or falsification of any
employment or Company records; (b) malicious or reckless disclosure of the
Company’s confidential or proprietary information; (c) commission of any immoral
or illegal act or any gross or willful misconduct, where the Company reasonably
determines that such act or misconduct has (1) seriously undermined the ability
of the Company’s management to entrust Employee with important matters or
otherwise work effectively with Employee, (2) contributed to the Company’s loss
of significant revenues or business opportunities, or (3) significantly and
detrimentally affected the business or reputation of the Company or any of its
subsidiaries; and/or (d) Employee’s failure or refusal to work diligently to
perform tasks or achieve goals reasonably requested by the Board, provided such
breach, failure or refusal continues after the receipt of reasonable notice in
writing of such failure or refusal and an opportunity to correct the problem. 
“Cause” shall not mean a physical or mental disability.

 

(ii)          “Constructive Termination” means Employee’s resignation of
employment within sixty (60) days of one or more of the following events which
remains uncured thirty (30) days after Employee’s delivery of written notice
thereof:

 

--------------------------------------------------------------------------------


 

(a)        the delegation to Employee of duties or the reduction of Employee’s
duties, either of which substantially reduces the nature, responsibility, or
character of Employee’s position immediately prior to such delegation or
reduction;

 

(b)       a material reduction by the Company in Employee’s base salary in
effect immediately prior to such reduction;

 

(c)        the Company’s relocation of Employee’s principal office location to a
place more than forty (40) miles from the Company’s present headquarters
location (except that reasonably required travel on the Company’s business shall
not be considered a relocation).

 

(iii)         “Disability” means the total and permanent incapacity of an
employee due to physical or mental impairment, to engage in any gainful
activity, which disability can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, and which disability
shall be determined on the basis of medical evidence by a licensed physician
designated by the Company.

 

(iv)         “Retirement” means Employee’s resignation of employment after
Employee turns sixty (60) years old and has worked at the Company for at least
ten (10) years.

 

2.      Transfer of Shares.  Unless permitted by the Administrator, Unvested
Shares or any interest or right therein or part thereof shall not be liable for
the debts, contracts or engagements of Employee or his or her successors in
interest and shall not be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law or by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 2 shall not apply to
vested Shares and shall not prevent transfers by will or by applicable laws of
descent and distribution.  In the case of a permitted transfer of Unvested
Shares, the transferee or other recipient shall receive and hold the Unvested
Shares so transferred subject to the provisions of this Agreement, and there
shall be no further transfer of such Shares except in accordance with the terms
of this Section 2.  Any transferee shall acknowledge the same by signing a copy
of this Agreement.  Transfer or sale of the Shares is subject to restrictions on
transfer imposed by any applicable state and federal securities laws.  The
Unvested Shares will be held in book entry form by the Company’s Stock Transfer
Agent.  As Shares vest, the Transfer Agent will be given instructions to issue a
certificate to Employee or the approved transferee for the vested Shares.

 

3.      Dividends and Voting Rights.  Employee shall be entitled to any and all
dividends on the Shares, payable from the Grant Date.  In addition, as of the
Grant Date, Employee shall have all voting rights with respect to Shares.

 

4.      Ownership Rights, Duties.  This Agreement shall not affect in any way
the ownership, voting rights or other rights or duties of Employee, except as
specifically provided herein.

 

--------------------------------------------------------------------------------


 

5.      Legends.  The certificate evidencing the Shares issued shall be endorsed
with any legend required under applicable federal and state securities laws and
the Company’s Articles of Incorporation.

 

6.      Adjustment for Stock Splits, Etc.  All references to the number of
Shares in this Agreement shall be appropriately adjusted to reflect any stock
split, stock dividend or other recapitalization or change in the Shares which
may be made by the Company after the date of this Agreement in accordance with
Section 14.2 of the Plan.  Any and all shares of Common Stock received by
Employee with respect to such Shares as a result of stock dividends, stock
splits or any other form of recapitalization shall also be subject to this
Agreement.

 

7.      Notices.  Notices required hereunder shall be given in person or by
registered mail to the address of Employee shown on the records of the Company,
and to the Company at its principal executive office.

 

8.      Survival of Terms.  This Agreement shall apply to and bind Employee and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors, including without
limitation the Company’s acquirer in a Change in Control.

 

9.      Tax Withholding.  Notwithstanding anything to the contrary in this
Agreement, the Company or its Affiliates shall be entitled to require payment in
cash or deduction from other compensation payable to Employee of any sums
required by federal, state or local tax law to be withheld with respect to the
issuance, lapsing of restrictions on the Shares.  The Company may, in its
discretion, allow Employee to deliver shares of Common Stock owned by Employee
duly endorsed for transfer to the Company with an aggregate Fair Market Value on
the date of delivery equal to the statutory minimum sums to be withheld.  The
Company shall not be obligated to deliver any new certificate representing
vested Shares to Employee or his or her legal representative unless and until
Employee or his or her legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state and local taxes applicable to
the taxable income of Employee resulting from the grant of the Shares or their
vesting.

 

10.   No Section 83(b) Elections.  Because such election could have an impact on
the Company’s ability to continue as a real estate investment trust under the
Code (defined below), Employee agrees that Employee will not file an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), with respect to the Shares.  If Employee does file a
Section 83(b) election then such election shall cause the forfeiture of all of
the Shares, without proration (notwithstanding Section 1(a)).

 

11.   Representations.  Employee has reviewed with his or her own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement.  Employee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents.  Employee understands that he/she (and not the Company) shall be
responsible for his/her own tax liability that may arise as a result of the
grant of Shares or the transactions contemplated by this Agreement.

 

--------------------------------------------------------------------------------


 

12.   Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with California law, without giving effect to the
principles of conflict of laws thereof.

 

Employee represents that he/she has read this Agreement and is familiar with its
terms and provisions.  Employee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Company’s Board of Directors
or the Compensation Committee thereof upon any questions arising under this
Agreement.  If Employee is married, his or her spouse has signed the Consent of
Spouse attached to this Agreement as Exhibit A.

 

 

IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.

 

 

“COMPANY”

 

 

 

REALTY INCOME CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:  Michael R. Pfeiffer

 

Title:    Executive Vice President, General Counsel and Secretary

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO RESTRICTED STOCK AWARD AGREEMENT
CONSENT OF SPOUSE

 

I, _______________, spouse of _______________, have read and approve the
Restricted Stock Award Agreement (the “Agreement”) to which this Consent of
Spouse is attached.  In consideration of issuing to my spouse the shares of the
common stock of Realty Income Corporation set forth in the Agreement, I hereby
appoint my spouse as my attorney-in-fact in respect to the exercise of any
rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares of
the common stock of Realty Income Corporation issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Agreement.

 

 

 

Dated:

 

 

 

 

 

Signature of Spouse

 

 

--------------------------------------------------------------------------------